Citation Nr: 0032785	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-15 809A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of post-operative prostate cancer, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine and right shoulder, currently rated as 10 
percent disabling.

3.  Evaluation of degenerative joint disease of the right and 
left knees, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1951 to July 1957 
and from April 1975 to August 1978.  He also had 26 years 9 
months and 1 day of prior active service.  This appeal arose 
from several rating decisions of the New Orleans, Louisiana, 
Department of Veterans Affairs (VA), Regional Office (RO).  
In April 1998 service connection was granted for 
postoperative prostate cancer.  This disorder was assigned a 
100 percent evaluation from April 16, 1997 to October 16, 
1997 when the evaluation was reduced to 10 percent.  In March 
1999 service connection was granted for degenerative joint 
disease of the right and left knees as secondary to the 
service connected disability of osteoarthritis of the lumbar 
spine and right shoulder.  Degenerative joint disease of the 
right and left knees was assigned a 10 percent evaluation and 
the RO denied the veteran's claim for an increased evaluation 
for osteoarthritis of the lumbar spine and right shoulder.  


REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include obtaining 
the relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  The veteran's DD 214 
indicated that he had 26 years 9 months and 1 day of prior 
active service.  Of record is a DD215 verifying active 
service from July 1951 to July 1957.  However, there is no 
verification of the veteran's active service prior to July 
1951 or between July 1957 and April 1975.  

In a letter dated December 1999 the RO notified the veteran 
that his appeal was being sent to the Board.  The veteran's 
representative, in March 2000, submitted a note from the 
veteran's physician and a written statement from the veteran 
concerning his post-operative prostate cancer symptoms.  The 
RO was not provided an opportunity to consider the additional 
evidence submitted by the veteran's representative in March 
2000 as they were sent directly to the Board.  The veteran 
has a right to have this evidence considered first by the RO.  
Unless the veteran waives that right, the new evidence must 
be returned to the RO for consideration.  38 C.F.R. § 20.1304 
(2000).  Since there is no such waiver of record, the case 
must be returned to the RO for review of the newly submitted 
evidence.

An examination should include a review of "the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  
The VA examined the veteran in August 1997 and December 1997, 
in addition there is an October 1998 addendum.  The examiners 
did not indicate whether or not the claims folder was 
available or that the veteran's medical history was reviewed 
prior to the examination.

The Board notes that the RO has failed to individually rate 
the veteran's osteoarthritis of the lumbar spine and right 
shoulder and degenerative joint disease of the right and left 
knees as separate disabilities.  Thus, on remand the RO 
should re-adjudicate the appropriate rating for each 
disability.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to verify, 
through official channels including the 
National Personnel Records Center (NPRC), 
the veteran's periods of active military 
service.  All attempts to verify these 
dates must be documented in the record.

2.  The RO should review the additional 
evidence submitted and should then issue 
a supplemental statement of the case with 
reference to the additional evidence 
submitted.

3.  The VA examiners must be provided the 
claims folder, so that the veteran's 
entire medical history can be taken into 
consideration in assessing the severity 
of his service-connected disabilities, 
and the examiners are asked to indicate 
in the examination report that the claims 
folder has been reviewed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


